                   3:21-cr-30056-SEM-TSH # 1   Page 1 of 2
                                                                                   E-FILED
                                                                     FILED
                                                  Monday, 13 September, 2021 10:41:39 AM
                                                              Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT                          SEP - 9 2021
                     CENTRAL DISTRICT OF ILLINOIS                  CLERK OF THE COURT
                                                                    U.S. DISTRICT COURT
                        SPRINGFIELD DIVISION                    CENTRAL DISTRICT OF ILLINOI

UNITED STATES OF AMERICA,             )
                                      )
     Plain tiff,                      )
                                      )
           V.                         )         Criminal No . 21 -CR- 3DD5~
                                      )         VIO: 18 U.S.C. § 912
                                      )
IAN J. MARTIN,                        )

     Defendant.
                                      )
                                      )
                                      )
                                                  SEALED
                               INDICTMENT

      (False Personation of an Officer of the United States )

The Grand Jury charges:

     On or about August 21, 2021, in Sangamon County, Illinois in

the Central District of Illinois, the defendant,

                              IAN J. MARTIN,

did falsely assume and pretend to be an officer and employee acting

under the authority of the United States and any department,

agency or officer thereof, to wit: a Deputy United States Marshal,

and in such assumed and pretended character did act as such, in

that he falsely stated that he was a trainee US Marshal engaged in



                                      1
                   3:21-cr-30056-SEM-TSH # 1   Page 2 of 2




patrolling the Illinois State Fair and sought equipment for that

purpose.

      In violation of Title 18, United States Code, Section 912.

                                          A TRUE BILL,
                                           s/ Forepreson
                                               "'- R~E- P_E_¥6
                                           -;7o~
                                          --r:                 o ......N
                                                            --;;,
                                                                          -
                                                                       ___,c:=---,
                        I
s/ Gregory M. Gilmore

GRE<ioR4j M. GILMORE
ATTORNEY FOR THE UNITED STATES
Acting under Authority Conferred by 28 U.S.C. § 515
SES




                                      2
